Title: From George Washington to Board of War, 13 April 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor April 13th 81
                        
                        The Commissary of Prisoners informs me that there are still a number of officers on Long Island who have been
                            exchanged, but are detained there for want of money to pay their board, not having been able to negotiate the bills which
                            he received for that purpose. This is a most painful circumstance, both as it affects the officers and our public credit.
                            If it were possible to find a sufficient sum of hard money for the purpose, it were much to be wished that it would be
                            done: The Commissary tells me a small sum only is wanted. I am persuaded his not having been hitherto supplied has
                            proceeded from the want of means. With great respect & esteem Gentlemen Yr most Obed. servt.
                    